     Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
DEBORAH FEINGOLD D/B/A
DEBORAH FEINGOLD PHOTOGRAPHY                                  Case No.: 1:18-cv-2055
                                                              (KMW)(GWG)
                                      Plaintiff,

                   -against-                                  DECLARATION OF
                                                              CHRIS FLADGATE


RAGEON, INC., JOHN DOES 1-4,

                                       Defendants.
---------------------------------------------------------x

I, Chris Fladgate, hereby declare under penalty of perjury:

1.       I am a member of the Bar of this Court and am a partner at the firm, Garson, Segal,

         Steinmetz, Fladgate LLP, attorneys for Plaintiff, Deborah Feingold d/b/a Deborah

         Feingold Photography in the above-titled action and I am fully familiar with the facts and

         circumstances of this action and make this declaration based on my personal

         knowledge.

2.       I make this declaration in support of Plaintiff’s Supplemental Request for Damages,

         Attorneys’ Fees, and Costs (“Supplemental Request”), made at the invitation of the

         Court. (Dkt. # 153, 14)

Prior Declarations Concerning Plaintiff’s Damages, Attorneys’ Fees, and Cost

3.       I bring to the Court’s attention the following declarations that I have made in this matter

         concerning Plaintiff’s damages, attorneys’ fees, and costs:
     Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 2 of 23




       (a)     Dkt. # 110 (“Declaration of Chris Fladgate” in support to Defendant’s opposition

               to the Court’s order to show cause as to why sanctions should not be imposed

               on Defendant and its counsel);

       (b)     Dkt. # 125 (“Declaration of Chris Fladgate” in support to Plaintiff’s motion for

               summary judgement); and

       (c)     Dkt. # 151 (“Reply Declaration of Chris Fladgate” in further support to Plaintiff’s

               motion for summary judgement).

4.     For reasons of efficiency, each of the above references are repeated and incorporated

       within this declaration, unless otherwise expressed.

Plaintiff is a serial copyright and trademark infringer

5.     I have reviewed the Pacer system for maintaining court records and determined that

       Plaintiff is the named-defendant in a number of actions where copyright or trademark

       infringement is alleged, as set forth below.

6.     Pokemon Company International Inc. v. RageOn, Inc., Case No. 2:15-cv-1265 (W.D.

       Wash. Aug. 11, 2015) where copyright infringement was alleged.

7.     Sharp Shirter Inc. v. RageOn, Inc., Case No. 1:17-cv-1099 (N.D. Ga. Mar. 27, 2017) where

       copyright infringement was alleged.

8.     Ross v. RageOn, Inc., Case No. 3:17-cv-504 (E.D. Va. Jul. 14, 2017) where copyright

       infringement was alleged.

9.     Taieb v. RageOn, Inc., Case No. 2:18-cv-4960 (C.D. Cal. Jun. 04, 2018), commenced after

       this matter, where copyright infringement was alleged, and default judgment was

       entered against Defendant.


                                                 2
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 3 of 23




10.     Ward v. RageOn, Inc., et al, Case No. 1:19-cv-1935 (S.D.N.Y. Feb. 28, 2019), where I

        appeared as trial counsel, commenced after this matter, where copyright infringement

        was alleged, and damages of $60,000 were awarded against Defendant for willful

        infringement of a single work (Ward, Dkt. # 47; Dkt. # 48). Subsequently, attorneys’ fees

        in the amount of $34,310.00 and costs of $2,737.20 were also ordered against

        Defendant. (Ward, Dkt. # 62)

11.     Lopez v. Adidas America, Inc., et al., Case No. 1:19-cv-7631 (S.D.N.Y. Aug. 15, 2019)

        commenced after this matter, where trademark infringement was alleged, and default

        judgment was entered against Defendant.

12.     Atari Interactive, Inc. v. Defendant, Inc. case No. 2:19-cv-10806 (C.D. Cal, Dec. 20, 2019),

        commenced after this matter, where trademark infringement was alleged, and default

        judgment was entered , and then set aside, against Defendant.

13.     In summary, eight actions commenced against Defendant all alleging copyright or

        trademark infringement, one finding of willful damages in this district, and one default

        judgment that has been entered against Defendant (and another default judgement

        recently set aside).

Defendant’s cooperation in providing evidence concerning the value of the infringing
materials; Defendant’s conduct and attitude.


General

14.     As may have been apparent from my earlier declarations (Dkt. # 110; Dkt. # 125; Dkt. #

        151), securing Defendant’s cooperation in this matter has, generally, been a fool’s




                                                 3
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 4 of 23




        errand, and, in relation to determining the value of the infringing materials, it has been

        nigh on impossible.

15.     A scattered history of Defendant’s (and its counsel’s) lack of cooperation is set forth in

        the record of this matter:

        (a)    At Dkt. # 110, ¶¶ 40-46, in relation to Defendant’s attitude towards document

               discovery;

        (b)    At Dkt. # 125, ¶¶ 54-122, 144-150 in relation to Defendant’s efforts to conceal

               the fact that sales had been of the infringing materials; and

        (c)    At Dkt. # 151, ¶¶ 20-27, in relation to Defendant’s professed lack of knowledge

               concerning sales of the infringing materials, and the length of time the infringing

               materials were displayed on Defendant’s website.

Conduct by Defendant prior to engaging its first counsel

16.     Prior to filing its Answer (Dkt. # 20), Defendant engaged in the following dilatory tactics.

17.     First, Defendant tried to evade service when, having filed the Complaint (Dkt. # 7) and

        obtained a summons for service on Defendant (Dkt. # 5) on March 8, 2018, my firm

        researched and determined that Defendant is an Ohio foreign corporation (which

        Defendant admits) with a place of business in Cleveland, Ohio.

18.     My firm then engaged a local process server in Ohio to effect service of the Summons

        and Complaint, however, Defendant refused to accept service at its nominated address

        in Ohio. Attached as Exhibit A is a true and correct copy of an email received from the

        Ohio process servers my firm engaged.




                                                 4
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 5 of 23




19.     Accordingly, Plaintiff incurred additional expense attempting to serve Defendant both at

        its offices in California and via the Delaware Secretary of State.

20.     Then, on April 10, 2018, Mr. Krilivsky called me. I informed Mr. Krilivsky that I was on

        vacation, generally uncomfortable speaking to a party without legal representation, and

        that Mr. Krilivsky should send me an email.

21.     Across April 10, 11 and 12, 2018, emails were exchanged between Mr. Krilivsky and me,

        that also copied in Defendant’s registered agent in Delaware (who, it appears had

        accepted service on behalf of Defendant).

22.     In the email exchange, Mr. Krilivsky accused me and/or Plaintiff of “completely wasting

        the US and State’s time, my time, and money,” being a “bully” and “fraudulent” and that

        he would “spend as much money as needed to make an example out of [me] and [my]

        company.”(Dkt. # 11-1, 7)

23.     The email exchange ended with Mr. Krilivsky stating “I expect that you’ll drop this

        before we waste time and money filing a response as it will only increase your debt”

        followed by a picture inserted by Mr. Krilivsky of my then 3 year old daughter displayed

        on one of Defendant’s garments. (Dkt. #11-1, 3, 6)

24.     Below is a redacted version of Mr. Krilivsky’s email.




                                                  5
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 6 of 23




25.     I understood this email to be a threat and received it as such. (Dkt. #11-1, 3)

26.     I spoke to my client who also perceived this email to be a threat. (Dkt. #11-1, 3)

27.     I spoke to my wife, who is an attorney, and she also perceived this email to be a threat.

        (Dkt. #11-1, 3)


                                                 6
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 7 of 23




28.     I spoke to my partners in legal practice, and they also perceived this email to be a

        threat. (Dkt. #11-1, 3)

Conduct by Defendant and its first counsel

29.     About a month later, Defendant engaged its first counsel in this matter, Andrew Gerber.

30.     On May 25, 2018, at Mr. Gerber’s request, I provided two documents demonstrating

        that, as of January 30, 2018, Plaintiff’s photograph of Madonna (“Madonna

        Photograph”) was still “live” on at least two Vendor URLs. A true and correct copy of the

        email and its attachments is attached as Exhibit B. The two attachments are printouts of

        the Defendant’s website from January 30, 2018 and reflect the same information as Dkt.

        # 126-2 and Dkt. # 126-3.

31.     Prior to this point, Mr. Gerber had asserted all Vendor URLs had been removed “within

        approximately 14 days of receiving notice.”

32.     On September 19, 2018, Mr. Krilivsky aggressively sought to communicate with my

        client and her daughter. This is dealt with in more detail in Ms. Feingold’s declaration,

        but caused concern to both Ms. Feingold and I especially in light of Mr. Krilivsky’s April

        12, 2018 email discussed above.

33.     As result of Mr. Krilivsky’s conduct on September 20, 2018, I emailed Mr. Gerber and

        requested that all further communication between the parties be routed via counsel. A

        true and correct copy of this email is attached as Exhibit C.

34.     On September 22, 2018, Mr. Krilivsky emailed both Plaintiff and me a screenshot

        allegedly showing when the various Vendor URLs were deleted. A true and correct copy

        of this screenshot is attached as Exhibit D.


                                                 7
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 8 of 23




35.     The September 22, 2018 screenshot contains verifiably false information in the

        “deleted_at” column – specifically, the screenshot represents that each of the Vendor

        URLs were deleted on January 10, 2018. This may be more clearly seen at Exhibit D.




        This is the same document as Dkt. # 125-30. Further, Mr. Krilivsky testified that he

        believed the “deleted_at” column represent when the Vendor URLs were removed.

        (Dkt. # 125, ¶¶ 96-97; Dkt. # 125-2; 180:4-181:9, 190:24-191:7, 194:13-195:8)

36.     On September 25, 2018, Mr. Gerber filed with the Court sealed documents to withdraw

        as counsel. The redacted versions of those documents were filed on the ECF system on

        October 17, 2018. (Dkt. # 29) To the extent that the unredacted documents reveal

        Defendant’s conduct or attitude – particularly in light of the close temporal proximity

        between Mr. Krilivsky providing the above manipulated screenshot and Mr. Gerber’s

        withdrawal as counsel – we submit those documents should be considered and

        evaluated by the Court in the present matter.




                                                8
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 9 of 23




Conduct by Defendant and its second counsel

37.     Pursuant to Judge Gorenstein’s order permitting Mr. Gerber to withdrew, Defendant

        had until November 5, 2018 to engage new counsel before Plaintiff could move for

        default. (Dkt. # 32) Defendant then waited until the last minute, November 3, 2018,

        before instructing new counsel, Matthew Heerde, to appear. (Dkt. # 35)

38.     On or about December 27, 2018, Defendant’s counsel served its discovery responses

        which were no more than form objections to both requests for production and in

        response to interrogatories, and provided no substantive materials, information, or

        responses to interrogatories. These form objections, are included within Defendant’s

        Supplemental Responses to Interrogatories (Dkt. # 125-1), and its Supplemental

        Responses to Requests for Production (Dkt. # 125-29).

39.     On January 4, 2019, Defendant’s second counsel also represented that all purported

        sales had been subsequently cancelled, and then produced a two screenshots

        purporting to show such cancelled sales. (Dkt. # 125, ¶ 89; Dkt. # 125-25, 2, 6-8) True

        and correct copies of the screenshots sent by Mr. Heerde are attached as Exhibit E. Here

        is a part of each screenshot emailed by Mr. Heerde:




                                                9
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 10 of 23




        These may be more clearly seen at Exhibit E.

40.     However, such cancelled sales were then included in Defendant’s supposed list of final

        sales, produced on July 2, 2019.




        A better version of this image is located at Dkt. # 125-27.

41.     The fourth and fifth lines in order_id column immediately above, contain the same

        numbers as in the image purportedly showing canceled orders. (Dkt. # 125, ¶¶ 91-92)




                                                10
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 11 of 23




Conduct by Defendant and its third counsel

42.     On January 8, 2019, Ms. Betty Tufariello became Defendant’s third counsel in this

        matter. (Dkt. ## 42, 43).

43.     Ignoring the form objections served on December 27, 2018, Defendant did not formally

        respond Plaintiff’s discovery requests served on November 27, 2018, despite multiple

        reminders from Plaintiff’s counsel, until March 29, 2019. (Dkt. # 125-1; Dkt. # 125-29)

44.     Even then, Defendant asserted that it only possessed 20 pages of relevant document

        discovery – 11 of which were already in Plaintiff’s possession. (Dkt. # 100, ¶¶ 40-46)

Scheduling Defendant’s Deposition

45.     I then sought to arrange the deposition of Defendant’s Rule 30(1)(b)(6) representative.

        My initial (and substantial) attempts are set forth in my letter to Judge Gorenstein dated

        May 6, 2019 (Dkt. # 51), which was only the start of a quixotic two-and-a-half month

        period.

46.     On May 9, 2019, Judge Gorenstein, noting that Ms. Tufariello had not responded to my

        letter in accordance with the Court’s Individual Practices, ordered the deposition to

        proceed and for Ms. Tufariello, within two business days, to confirm her client’s

        attendance at the deposition. (Dkt. # 52)

47.     Between May 9 and May 15, 2019, Ms. Tufariello did not so confirm. (Dkt. # 53; Dkt. #

        110, ¶ 8)

48.     On May 15, 2019, in a letter to the Court, I set forth Ms. Tufariello’s and Defendant’s

        breach of Judge Gorenstein’s May 6, 2019 Order. (Dkt. # 53)




                                                11
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 12 of 23




49.     On May 17, 2019, under the threat of Court imposed sanctions (Dkt. # 54), Ms.

        Tufariello wrote to the court in which:

        (a)    she admitted that she “miscalculated” how to count to two (Dkt. # 55, 1-2). Ms.

               Tufariello took responsibility for her error and represented to the Court that it

               would not happen again; and

        (b)    in an attempt to further delay the progress of this matter, she informed the

               Court that she intended to move for partial summary judgment on behalf of

               Defendant. (Dkt. # 55, 2-6)

50.     Later on May 17, 2019, Judge Gorenstein issued an Order requiring that Defendant’s

        deposition occur on May 29, 2019 and emphasized “discovery will not be stayed

        pending the disposition of any future motion for a stay.” (Dkt. #56)

51.     On May 23, 2019, I agreed to June 13, 2019 as the deposition date based on

        representations made by Ms. Tufariello concerning her client’s availability.

52.     On June 5, 7, and 10, 2019, my emails to Ms. Tufariello concerning the Defendant’s

        representative to be deposed went unanswered. A true and correct copy of these emails

        are included in the attached Exhibit F.

53.     On June 11, 2019, I again emailed Ms. Tufariello and, this time, Ms. Tufariello confirmed

        that Mr. Krilivsky (Defendant’s CEO) would be the Defendant’s representative at the

        deposition, scheduled to take place less than 48 hours later. A true and correct copy of

        this email is attached as Exhibit G.

54.     On June 12, 2019, Ms. Tufariello informed me that “[Defendant] has decided that it will

        not be attending its deposition tomorrow” because it did not believe that Plaintiff is the



                                                  12
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 13 of 23




        copyright holder of the Photographs, and also because only de minimis sales of the

        Photographs were made. A true and correct copy of this email is included in the

        attached Exhibit F.

55.     On June 13, 2019, Ms. Tufariello and I conducted a “meet and confer” as required by

        Judge Gorenstein’s Individual Practices.

56.     Subsequently, on June 13, 2019, I wrote to the Court, setting forth much of the above,

        and seeking sanctions and a conference with the Court. (Dkt. # 57)

57.     On June 14, 2019, apparently having nothing better to do, Ms. Tufariello filed

        Defendant’s motion for partial summary judgment. (Dkt. # 58 et seq.) This motion was

        recently denied; (Dkt. # 153)

58.     Later on June 14, 2019, and despite the Court’s express order on May 17, 2019 (Dkt. #

        56), Ms. Tufariello moved to stay proceedings pending the resolution of Defendant’s

        motion for partial summary judgement. Included in this letter was an admission to the

        Court that sales had, in fact, been made. (Dkt. # 91)

59.     Subsequently, on June 14, 2019, Judge Gorenstein issued another Order (Dkt. # 93) in

        which the Court:

        (a)    denied the request for a stay and noted that Ms. Tufariello concedes her client

               violated the May 17, 2019 Order (Dkt. # 56);

        (b)    ordered the Defendant deposition to occur on June 24, 2019;

        (c)    ordered Ms. Tufariello to show cause “on or before July 1, 2019” why she and

               her client should not be sanctioned; and




                                                13
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 14 of 23




        (d)      noted in a footnote that Defendant cannot genuinely claim to be trying to avoid

                 waste of the “court’s resources” given its prior behavior. (Dkt. # 93, n 2)

60.     On July 2, 2019, at approximately 4:27 p.m., as mentioned above, Defendant’s counsel

        provided its twenty-first page of discovery in this matter, purporting to be a list of sales

        of the Madonna Photograph. (Dkt. # 125, ¶¶ 90-91; Dkt. # 125-26; Dkt. # 125-27; Dkt. #

        125-28)

61.     On July 3, 2019, the deposition of Mr. Krilivsky occurred. (Dkt. # 125-2)

62.     The deposition was moved from June 24, 2019 to accommodate Mr. Krilivsky’s

        schedule, even though Mr. Fladgate offered to conduct the deposition in San Francisco

        on June 24, 2019 and Mr. Krilivsky was vague, during his deposition, as to why he could

        not attend the deposition on June 24, 2019. (Dkt. # 110, ¶ 35(j); Dkt. # 125-2, 176:21-

        178:3)

63.     On July 5, 2019, four days after the deadline emphasized by Judge Gorenstein in the

        Court’s June 14, 2019 Order (Dkt. # 93) had passed, Ms. Tufariello sought an extension

        of time to reply show cause as to why she and Defendant should not be sanctioned for

        their prior bad conduct. (Dkt. # 101)

64.     On July 8, 2019, Judge Gorenstein in granting Ms. Tufariello’s request noted:

                 That the defendant, under an order to show cause why it should not be
                 sanctioned for disobeying a court order, would then disobey that very order to
                 show cause by ignoring the deadline for defendant's submission is mind-
                 boggling. No explanation is even given in this letter as to why defendant could
                 not have complied with the 2-week time period allotted for the filing of its
                 submission. Additionally, no explanation is given as to why the request for an
                 extension comes after the deadline had already expired. (Dkt. # 102)




                                                  14
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 15 of 23




65.     On July 10, 2019, Ms. Tufariello filed her and Defendant’s papers concerning the order

        to show cause in relation to sanctions. (Dkt. # 104)

66.     On July 24, 2019, Mr. Fladgate filed Plaintiff’s response. (Dkt. # 109; Dkt. # 110)

67.     The above “show cause” submissions remain pending before Judge Gorenstein.

68.     As I noted in my declaration at the time (Dkt. #110, ¶ 58), in order to simply schedule

        the deposition: I sent approximately 32 emails; reviewed approximately 20 emails from

        Ms. Tufariello; I wrote to the Court on three separate occasions; my firm reviewed and

        considered three separate submissions made by Ms. Tufariello to the Court; my firm

        reviewed and took action to comply with five separate orders of the Court; my firm has

        undertaken duplicative work; and I needed to confer with Ms. Feingold on multiple

        occasions.

69.     In addition to the above, I also attended numerous telephone calls with Ms. Tufariello.

Conduct by Defendant and other counsel

70.     On July 23, 2020, Ms. Tufariello moved this Court to withdraw as counsel. (Dkt. # 154;

        Dkt. # 155)

71.     On July 27, 2020, the Court denied Ms. Tufariello’s motion noting that “the Court will

        not permit Ms. Tufariello to withdraw as counsel until Defendant has retained

        replacement counsel. Thus, Ms. Tufariello’s motion to withdraw is denied. Once new

        counsel has been retained, Ms. Tufariello may refile her motion to withdraw, and new

        counsel may seek any extensions necessary.” (Dkt. # 159)

72.     As of September 8, 2020, Defendant has not retained new counsel.




                                                 15
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 16 of 23




73.     However, on September 4, 2020, counsel for Defendant in the above-cited Atari

        Interactive matter (which is pending in the Central District of California), Arash Beral,

        contacted my partner, Robert Garson, ostensibly to discuss settlement of the above-

        cited Ward case.

74.     As set forth in Mr. Garson’s declaration, Mr. Beral asked Mr. Garson multiple times

        about this matter.

75.     Accordingly, Mr. Beral is aware of this matter.

76.     As such, and in anticipation of Mr. Beral being appointed as Defendant’s fourth counsel

        in this matter, I will send courtesy copies of these submissions to Mr. Beral within 24

        hours of filing.

77.     Consequently, should Mr. Beral or his firm, be officially retained in relation to this

        matter, Ms. Feingold will likely oppose any extensions sought in opposition to these

        submissions.

Ms. Feingold’s conduct and attitude

Generally

78.     I have been Ms. Feingold’s personal attorney since 2015.

79.     Since then, Ms. Feingold has demonstrated that, while she is prepared to enforce her

        intellectual property rights, she also understands the value of reaching an early

        settlement.

80.     Since 2016, Ms. Feingold has instructed me to commence three other copyright

        infringement actions, all of which settled relatively promptly.




                                                 16
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 17 of 23




81.     In 2015, I filed and was the lead attorney in Feingold v. Rock Paper Photo, LLC (1:15-cv-

        05947-LAK (S.D.N.Y.)) which settled prior to the conduct of any depositions.

82.     In 2016, I filed and was the lead attorney in Feingold v. Rebdolls and Griselangel Paula

        (1:16-cv-04006-ILG-SMG (E.D.N.Y.)) which was settled before an answer was filed by any

        defendants.

83.     Also in 2016, I filed and was the lead attorney in Feingold v. Daniello (1:16-cv-06463-LTS-

        AJP (S.D.N.Y.)) which settled pursuant to the parties attending a settlement conference

        before Judge Peck.

84.     Additionally, since 2015, I have also been Ms. Feingold’s attorney in relation to other

        settlements, which are subject to confidentiality agreements, and were made prior to

        the commencement of proceedings.

85.     Additionally, since 2015, I have sent numerous DMCA “takedown” notices on behalf of

        Ms. Feingold. In all cases, except for this matter, Ms. Feingold took no further action.

86.     Additionally, I have drafted template DMCA takedown notices for Ms. Feingold to send

        herself. My understanding is that Ms. Feingold has sent numerous of her own DMCA

        takedown notices and, again, has not proceeded to litigation.

In this matter

87.     Ms. Feingold’s conduct and attitude in this matter has been focused on enforcing her

        rights and efficiently progressing the case.

88.     If RageOn had honored its initial representation in January 2018 to remove all infringing

        materials within 24 hours, this matter would have proceeded no further.




                                                 17
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 18 of 23




89.     Ms. Feingold has largely kept to all deadlines and made timely, and proportionate,

        requests for extensions of time, all with the consent of Defendant’s counsel.

90.     Ms. Feingold has engaged in no unnecessary motion practice.

91.     Ms. Feingold has only sought the intervention of the Court on a limited basis.

92.     Ms. Feingold has largely consented to requests made by Defendant’s counsel and

        sought to resolve disputes without involving the Court.

93.     At all times, Ms. Feingold has been open to discussing settlement on appropriate terms.

94.     Ms. Feingold has also undertaken certain expenses in order to expressly address

        Defendant’s concerns about her case, and in an effort to promote settlement.

95.     For example:

        (a)    obtaining an original copy of the Rolling Stone Magazine containing the Reeves

               Photograph (Dkt. 125, ¶¶ 38-39; Dkt. # 125-9); and

        (b)    procuring record copies of the deposit copies of the Photographs from the

               Copyright Office. (Dkt. # 125, ¶¶ 40-45, 48-50; Dkt. # 125-8; Dkt. # 125-12)

Ms. Feingold’s entitlement her attorneys’ fees, and costs

96.     Pursuant to Section 505 of the Copyright Act the Court may, in its discretion, also award

        Ms. Feingold her reasonable attorneys’ fees, and costs, as she is the prevailing party in

        this matter.

Prior submissions

97.     In relation to the billable time spent on this matter, I refer the Court to my previous

        declarations, specifically:



                                                 18
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 19 of 23




        (a)    In Dkt. # 110, ¶ 59 and Dkt. # 110-8, which show 30.3 hours were expended in

               relation to both that submission and the scheduling of Mr. Krilivsky’s deposition,

               which represents an amount of $12,551.00 (see Dkt. # 110-8) based on my firm’s

               standard billable value for work performed;

        (b)    In Dkt. # 125, ¶¶ 172-173 and Dkt. # 125-38, which show 283.70 hours were

               expended on this matter between January 2016 and October 2018 (abut 13

               hours per month), which represents an amount of $82,264.00 (see Dkt. # 125-

               38) based on my firm’s standard billable value for work performed. Due to an

               “bug” I was, at the time, unable to generate a final invoice for this time, but

               rather only show a “preview” of the invoice. The bug has been resolved and

               attached hereto as Exhibit H is true and correct copy of a “final” invoice for the

               same amount of attorney’s fees ($82,624), the same amount of costs

               ($2,893.35), and the same amount of total hours (283.70) as previously shown in

               the “preview”; and

        (c)    In Dkt. # 151, ¶¶ 34-35 and Dkt. # 151-5, which show 27.3 hours were expended

               in relation filing Ms. Feingold’s reply papers in support of her motion for

               summary judgment, which represents an amount of $11,579.00 (see Dkt. # 151-

               5) based on my firm’s standard billable value for work performed.

98.     In relation to costs expended by my firm on behalf of Ms. Feingold in this matter, I refer

        the Court to my previous declarations, specifically:

        (a)    In Dkt. # 125, ¶¶ 192-195, Dkt. # 125-38, and Dkt. # 125-39 costs incurred of

               $2,893.35; and



                                                19
      Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 20 of 23




        (b)      In Dkt. # 151, ¶¶ 37-39, Dkt. # 151-5, and Dkt. # 151-6 costs incurred of $50.67.

Subsequent attorneys’ fees

99.     Since filing our reply submissions in support of Ms. Feingold’s motion for summary

        judgment on December 20, 2019 (Dkt. # 149 et seq.), and based on contemporaneous

        time records, my firm has dedicated to this matter:

        (a)      20.00 hours of my time;

        (b)      2.7 hours of Maddie Brown’s time; and

        (c)      1.5 hours of Morgan Romagna’s time.

100.    The billable value of this time is $10,282.00. 1

101.    Attached as Exhibit I are true and correct contemporaneous time records from

        December 31, 2019 through today’s filing, generated by my firm’s time recording and

        billing platform.

My firm’s experience and billable rates

102.    My experience is set forth at Dkt. # 125, ¶¶ 178-182.

103.    Maddie Brown’s experience is set forth at Dkt. # 151, ¶¶ 30-33.

104.    Since that time, Ms. Brown was admitted to the New York bar in May 2020.

105.    Ms. Brown’s customary billable rate for litigation matters of this type increased from

        $175 per hour, as a law clerk, to $210 per hour, as an associate.

106.    Morgan Romagna is an associate of my firm.




1Counsel has an alternative billing arrangement with Ms. Feingold, so this amount represents the standard billable
value of time spent.


                                                       20
   Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 21 of 23




107.   Ms. Romagna was admitted to the New York bar in April 2019.

108.   Ms. Romagna’s customary billable rate for litigation matters of this type is $210 per

       hour.

Subsequent costs

109.   Since December 31, 2019, my firm has incurred $30.00 in costs in this matter.

110.   I have also discovered a cost incurred in March 2018, that was not previously including

       in our submissions, in the amount of $81.75. This cost related to attempted service on

       Defendant in Ohio.

111.   The combined amount of these two costs is $111.75, which is shown on Exhibit I.

112.   Attached as Exhibit J are true and correct copies of the above two invoices, both of

       which I certify were incurred directly in relation to this matter and both of which have

       been paid.

Write-offs and unbilled time

113.   I also note that I have written off significant periods of time in this matter since its

       commencement in January 2018, the most notable being:

       (a)     Writing off all of my time from April 13-15, 2018 in relation to the application

               before Judge Swain concerning the threats made by Mr. Krilivsky to me and my

               family;

       (b)     Writing off all of Kevin Murphy’s time in August 2018, when Mr. Murphy took

               over carriage of the matter while I was on vacation in Australia. Mr. Murphy was

               a partner at my firm at the time, is currently a partner at Wuersch & Gering LLP,



                                                 21
   Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 22 of 23




               and was admitted to the New York bar in 1996. His standard billable rate in 2018

               would have been the same as mine ($470 per hour), if not higher;

       (c)     Writing off all of my time in August 2018 as I monitored matters while on

               vacation, including liaising with Mr. Murphy as to strategy;

       (d)     Writing off all of my time in excess of 20 hours in the preparation of this

               submission, including:

                (i)    Rounding all of my time entries down to the nearest 0.5 of the hour; and

                (ii)   Writing off in excess of 10 hours spent over the Labor Day Weekend

                       finalizing these submissions; and

       (e)     Writing off all of Robert Garson’s time in relation to the drafting, editing,

               reviewing and finalizing of his declaration.

114.   Additionally, I note that I have been in regular communication with Ms. Feingold

       throughout 2020 concerning this matter, and have written off all time in relation to

       those emails, telephone calls and in-person meetings.

115.   I have also dedicated time in communication with both Defendant and Defendant’s

       counsel this year. While I have never responded directly to Defendant, I have forwarded

       many of Mr. Krilivsky’s emails directly to Ms. Tufariello and reminded her to inform her

       client to route all communications to me from RageOn via herself. I have written off all

       of this time.

116.   Finally, all time taken by me and my firm to review this Court’s Opinion and Order of

       July 15, 2020 (Dk. # 153) has also been written off.

117.   Accordingly, as the prevailing party in this matter, Ms. Feingold seeks:



                                                22
   Case 1:18-cv-02055-KMW-GWG Document 161 Filed 09/08/20 Page 23 of 23




      (a)    $116,676.00 in reasonable attorneys’ fees; and

      (b)    $3,055.77 in reasonable costs,

Dated: Brooklyn, New York
       September 8, 2020

                                          Respectfully submitted,
                                          Garson, Segal, Steinmetz, Fladgate LLP


                                  By:        /s/ Chris Fladgate
                                          Chris J. Fladgate (CF1999)
                                          164 West 25th Street, Suite 11R
                                          New York, NY 10001
                                          Telephone: (212) 380-3623
                                          Facsimile: (347) 537-4540
                                          Email: cf@gs2law.com




                                              23
